         Case 6:20-cv-06332-EAW Document 22 Filed 03/11/21 Page 1 of 5




George V. Granade
ggranade@reesellp.com
REESE LLP
8484 Wilshire Boulevard, Suite 515
Los Angeles, California 90211
Telephone: (310) 393-0070
Facsimile: (212) 253-4272

Michael R. Reese
mreese@reesellp.com
REESE LLP
100 West 93rd Street, 16th Floor
New York, New York 10025
Telephone: (212) 643-0500
Facsimile: (212) 253-4272

Sophia G. Gold (pro hac vice to be filed)
sgold@kalielpllc.com
KALIEL PLLC
1875 Connecticut Avenue Northwest, 10th Floor
Washington, District of Columbia 20009
Telephone: (202) 340-4783

Counsel for Plaintiff and the Proposed Class


                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF NEW YORK

                                    ROCHESTER DIVISION


 MICHAEL LEE, on behalf of himself and all      No. 6:20-cv-06332-EAW
 others similarly situated,
                                                PLAINTIFF’S NOTICE OF
                       Plaintiff,               SUPPLEMENTAL AUTHORITY IN
                                                OPPOSITION TO DEFENDANT’S
        - against -                             MOTION TO DISMISS PLAINTIFF’S
                                                AMENDED CLASS ACTION
 CANANDAIGUA NATIONAL BANK &                    COMPLAINT
 TRUST,

                       Defendant.
         Case 6:20-cv-06332-EAW Document 22 Filed 03/11/21 Page 2 of 5




       Plaintiff Michael Lee respectfully submits this notice of supplemental authority to inform

the Court of three additional recent orders denying motions to dismiss in similar cases, all of which

were issued subsequent to the filing of Defendant’s Reply in Further Support of Motion to Dismiss,

ECF No. 17. In all three cases, the plaintiffs challenged financial institutions’ practice of charging

overdraft fees based on the “available balance” in the account rather than the actual balance.

       First, in Richard v. Glens Falls National Bank, No. 1:20-cv-00734-BKS-DJS (N.D.N.Y

Mar. 3, 2021), ECF No. 26 (attached as Exhibit A), the plaintiff challenged the bank’s practices

of charging multiple fees on the same “item” and in charging overdraft fees based on the “available

balance” in the account rather than the actual balance. The court denied the motion to dismiss on

both claims. With respect to the bank’s practice of charging multiple fees on the same “item,” the

court held:

       There is no provision making clear that a separate NSF Fee may be charged for
       each presentment of the same transaction. The specific provisions Defendant relies
       on could reasonably be read as either authorizing Defendant to charge a single NSF
       Fee for each check, debit or other transaction that is presented for payment,
       regardless of how many times a merchant unsuccessfully attempts to present the
       transaction (as Plaintiff urges), or as authorizing Defendant to charge a NSF Fee
       each time a transaction is presented and returned for nonpayment (as Defendant
       urges).
       ...
       Therefore, the Court finds that the Account Agreement is sufficiently ambiguous
       for Plaintiff’s claim to survive a motion to dismiss. This conclusion is consistent
       with the weight of authority in this Circuit and others.

Ex. A at 21–23. With respect to the bank’s practice of using the “available balance” method of

assessing overdraft fees, the court further held:

       Plaintiff’s interpretation of the contract is reasonable. As Plaintiff correctly points
       out, when explaining when Overdraft and NSF Fees will be assessed, the language
       in the Insufficient Funds section consistently refers to the account’s “balance” and
       “money in [the] account” rather than the “available” balance. (Dkt. No. 15-3, at 4).
       ...
       [N]owhere does the Account Agreement at issue here use the “available” qualifier
       when describing how an account’s balance will be calculated for the purpose of



                                                    1
         Case 6:20-cv-06332-EAW Document 22 Filed 03/11/21 Page 3 of 5




       assessing Overdraft or NSF Fees, nor does the Account Agreement otherwise
       explicitly “link[] the concept of available balance [as described in the Funds
       Availability Disclosure section] to the mechanics of when and how the bank would
       assess overdrafts.” Tims v. LGE Cmty. Credit Union, 935 F.3d 1228, 1242 (11th
       Cir. 2019) . . . .
       Because the Complaint sufficiently alleges that the Account Agreement is at least
       ambiguous with respect to whether it allows Defendant to assess an Overdraft or
       NSF Fee based on a measure other than an account’s actual balance, Plaintiff’s
       claim that Defendant breached the Account Agreement by doing so survives
       dismissal.

Id. at 17–20.

       Second, in Mayo v. Affinity Plus Credit Union, No. 27-cv-20-11786 (Minn. Dist. Ct.

Hennepin Cty. Mar. 4, 2021) (attached as Exhibit B), the court rejected the reasoning of Domann

and Chambers, holding:

       Affinity urges the Court to adopt the reasoning of Domann and Chambers in the
       current case.
       The major flaw in this reasoning is that it falls short of addressing the issue—what
       does “available balance” mean in the context of determining whether an overdraft
       occurs? According to Domann and Chambers, any restriction on fund availability
       for deposits, must forbid any understanding that overdrafts would be determined
       without restrictions on fund availability. These are unrelated issues. Plaintiff does
       not challenge that “available balance” may be subject to the expressed deposit
       timing restrictions and thus represent a subset of a ledger balance in the context of
       deposit availability; rather Plaintiff’s argument is that the Agreement does not
       expressly state that “available balance” is its own subset calculation in the context
       of overdrafts. Domann and Chambers use the former to foreclose the latter. Indeed,
       neither party disputes that the “available balance” calculation for deposits is a
       separate and entirely different calculation from the “available balance” calculation
       for overdrafts. To say that one necessarily informs or precludes the other is
       incorrect.

Ex. B at 10–11 (footnote omitted). The court in Mayo also rejected the defendant’s argument that

the use of the adjective “available” unambiguously disclosed that the credit union used the

available balance method:

       Next, Affinity argues that because the word “available” is repeated substantially
       throughout the Agreement, the only reasonable interpretation is that an overdraft
       calculation uses the Available Balance Method of accounting. The Court disagrees.
       Because “available” is not defined in the Agreement, the term must be interpreted



                                                2
             Case 6:20-cv-06332-EAW Document 22 Filed 03/11/21 Page 4 of 5




        and given its plain and ordinary meaning. Brookfield Trade Ctr., Inc. v. Cty. of
        Ramsey, 584 N.W.2d 390, 394 (Minn. 1998). Merriam-Webster Dictionary defines
        “available” as “present or ready for immediate use.” This does not settle the usage
        of the term in the Agreement and Merriam-Webster does not state any definition of
        “available” that involves the Available Balance Method of accounting.
        Accordingly, it is unreasonable to interpret the Agreement as exclusively referring
        to the accounting method and not its plain meaning, which is ambiguous. See Tims,
        935 F.3d at 1239 (rejecting argument that usage of the word “available” throughout
        agreement would inform a consumer that the bank utilizes the Account Balance
        Method for overdrafts); Salls, 349 F. Supp. 3d at 88 (rejecting argument that
        “available balance” is a well-known term that reasonable consumers would
        understand and finding it ambiguous). For the above reasons, Plaintiff’s
        interpretation of “available balance” in the context of overdraft calculation is
        reasonable.

Id. at 12.

        Third, in Welbes v. Dutrac Community Credit Union, No. LACV110634 (Iowa Dist. Ct.

Dubuque Cty. Mar. 1, 2021) (attached as Exhibit C), the court held:

        The Account Agreement’s only provisions which define “available funds” lie in the
        section titled “Funds Availability Policy Disclosure,” and tie the concept of
        “available funds” most directly to delays in recognizing deposits. The contract does
        not have any terms specifically defining “available funds.” Account Agreement, at
        11-13. Additionally, the Account Agreement makes no direct reference to “debit
        holds.” In the absence of any such terms, both parties’ proposed interpretations of
        the contract rely on evidence extrinsic to the four corners of the document.
        Plaintiff’s interpretation relies on layperson definitions and consumer expectations.
        Meanwhile, Defendant’s interpretation relies on evidence of industry-standard
        definitions.
        In evaluating a motion to dismiss, this Court may not consider evidence beyond the
        petition. Crall v. Davis, 714 N.W.2d 616, 619 (Iowa 2006). Accordingly, this Court
        cannot resolve the proper interpretation of the contract at this stage of proceedings
        and the motion to dismiss is denied as to Plaintiff’s claim for breach of express
        contract.

Ex. C at 4.



Date: March 11, 2021                              Respectfully submitted,

                                              By: /s/ George V. Granade
                                                 George V. Granade
                                                 ggranade@reesellp.com



                                                 3
Case 6:20-cv-06332-EAW Document 22 Filed 03/11/21 Page 5 of 5




                              REESE LLP
                              8484 Wilshire Boulevard, Suite 515
                              Los Angeles, California 90211
                              Telephone: (310) 393-0070
                              Facsimile: (212) 253-4272

                              Michael R. Reese
                              mreese@reesellp.com
                              REESE LLP
                              100 West 93rd Street, 16th Floor
                              New York, New York 10025
                              Telephone: (212) 643-0500
                              Facsimile: (212) 253-4272

                              Sophia G. Gold (pro hac vice to be filed)
                              sgold@kalielpllc.com
                              KALIEL PLLC
                              1875 Connecticut Avenue Northwest, 10th Floor
                              Washington, District of Columbia 20009
                              Telephone: (202) 340-4783

                              Counsel for Plaintiff and the Proposed Class




                              4
